 Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 1 of 14 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

MALVAMEL LENNON and CYNTHIA
AURELIO on behalf of themselves and those
similarly situated,

               Plaintiffs,                          CASE NO.:
VS.


CLAIMS QUESTIONS, LLC, d/b/a ROL
INSURANCE CONSULTING, a Florida
Limited Liability Company, and CITIZENS
PROPERTY INSURANCE CORPORATION
OF FLORIDA,

        Defendants.
-----=--c..cc.-=~~-------/

                             COLLECTIVE ACTION COMPLAINT

       Plaintiffs, MALVAMEL LENNON and CYNTHIA AURELIO on behalf of themselves

and those similarly situated, by and through undersigned counsel, files this Complaint against

Defendants, CLAIMS QUESTIONS, LLC ("CQ"), and CITIZENS PROPERTY INSURANCE

CORPORATION OF FLORIDA ("Citizens") (collectively, "Defendants") and states as

follows:

                              I.      NATURE OF THE ACTION

       1.      Plaintiffs allege, pursuant to the Fair Labor Standards Act ("FLSA"), 29 U.S.C.

§§ 216(b), that they and all similarly situated class members are: (i) entitled to unpaid wages

from Defendants for overtime work for which they did not receive overtime premium pay, as

required by law, (ii) entitled to liquidated damages pursuant to the FLSA, 29 U.S.C. §§201 et

seq; (iii) entitled to reasonable attorneys' fees and costs pursuant to the FLSA; and (iv) entitled

declaratory relief pursuant to 28 U.S.C. §2201.

       2.      As described in more detail below, Citizens and CQ jointly employ "Litigation
 Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 2 of 14 PageID 2



Specialists" to provide adjusting services on Citizens' accounts through a contract between

Citizens and CQ.       These Litigation Specialists, and other similarly situated workers, are

classified as "independent contractors" and paid a day rate for all hours worked with no

additional overtime compensation paid. These workers work long hours to perform their work,

and operate under very tight direction, control and supervision of both CQ and Citizens. These

workers have been misclassified as independent contractors under the FLSA and should have

been classified as employees. As such, they are entitled to overtime compensation for overtime

hours worked.

                                        II.    PARTIES

        3.       CQ does business as "ROL Insurance Consulting," and operates an independent

adjusting firm providing full service handling of residential, commercial, and liability exposures

with a specialized focus on earth movement and sinkhole claims. See www.rol-ins.com.

        4.       CQ provides specialized claim handling services via an adjusting team

consisting of highly trained individuals whose experience includes working for major insurance

carriers as managers, staff adjusters, and reinspectors. See www.rol-ins.com/default/services.

        5.       CQ is in the business of providing specialized claim handling services for

property losses with a focus on earth movement and sinkhole claims. Additionally, CQ provides

sinkhole claim investigations, including inspections, correspondence with policyholders, vendor

assignments, coverage evaluations assistance, and reserve and payment assistance.

        6.       CQ is a Florida for-profit limited liability company that operates and conducts

business in Duval County, as well as throughout Florida, and is therefore within the jurisdiction

of this Court.

        7.       Citizens was created by the Florida Legislature in August 2002 as a not-for-




                                                2
    Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 3 of 14 PageID 3



profit, tax-exempt, government entity. Its mission is to provide insurance protection to Florida

policyholders who are entitled to but are unable to find property insurance coverage in the

private market. See www.citizensfla.com/who-we-are.

         8.       Citizens operates according to statutory requirements created by the Florida

Legislature and a Plan of Operation approved by the Florida Financial Services Commission.

The corporation is governed by a Board of Governors that administers its Plan of Operation.

Three members of the Board are appointed by Florida's Governor, and the President of the

Florida Senate, Speaker of the Florida House and the state's Chief Financial Officer each

appoint two members. Id.

         9.       In approximately September 2012, Citizens approved a plan to provide up to

$350 million in loans to private companies willing to take over policies by promising low

interest loans in exchange for taking on Citizens' policies for at least 10 years. State Senator

Mike Fasano described the plan as the biggest bailout in Florida history 1.

         10.      Citizens operates and conducts business within Duval County as well as

throughout Florida, and is therefore within the jurisdiction of this Court.

         11.      Through the operation of Citizens, hundreds of thousands of insurance claims are

processed.

         12.      CQ contracts with Citizens for catastrophe adjusting services and employs teams

of adjusters to provide the adjusting services.

         13.      Specifically, in 2015, Citizens issued Request for Proposal No. 15-0022 for a

competitive solicitation for independent appraisal services. As a result, a notice of intent to

award contracts to multiple vendors was published on November 10, 2015. Citizens' staff


1
 See, Florida's Citizens' Plan for Loans to Private Insurers Criticized,
https://www .insurancej ournal. com/news/southeast/2012/09I l 0/2623 99 .htm.


                                                          3
    Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 4 of 14 PageID 4




evaluated the solicitations and awarded contracts to seven (7) vendors. One of these contracts
                         2
was awarded to CQ.

           14.     In or about early 2017, Citizens, in an effort to ensure it could respond

appropriately m a hurricane with minimal disruption to its "Litigated Business" units,

endeavored to award separate contracts to independent adjustment services specifically for

claims that were in litigation.

           15.     On March 20, 2017, Citizens issued Request for Proposal No. 17-0002 for

"litigated" independent adjusting services. Upon conclusion of the evaluation process an intent to

award contracts to multiple vendors was published on May 17, 2017. As a result, Citizens

awarded one of five contracts to CQ. 3

           16.     Plaintiff, MAL VAMEL LENNON, worked for Defendants from approximately

March 2018 through approximately January 2019 as a Litigation Specialist in Jacksonville,

Florida.

           17.     Plaintiff, CYNTHIA AURELIO, worked for Defendants from approximately

February 2018 through approximately June 2018 as a Litigation Specialist in Jacksonville,

Florida.

                                  III.    JURISDICTION AND VENUE

           18.     Jurisdiction in this Court is proper as the claims are brought pursuant to the FLSA

to recover unpaid overtime wages, an additional equal amount as liquidated damages, obtain

declaratory relief, and reasonable attorneys' fees and costs.

           19.     This Court has jurisdiction over Plaintiffs FLSA claims pursuant to 28 U.S.C.

§1331, arising under 29 U.S.C. §216(b).


2
     See, Minutes of the Claims Committee Meeting for November 30, 2015. Attached "B"
3
    See, Minutes ofthe Claims Committee Meeting for June 15, 2017. Attached "C"


                                                        4
 Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 5 of 14 PageID 5



        20.         Venue is proper in this judicial district because at least one of Defendants

maintains offices within this judicial district and the events giving rise to Plaintiffs' claims

occurred in this judicial district.

                                          IV.     COVERAGE

        21.         CQ is an enterprise as defined within section 3(r)(l) of the FLSA.

        22.         CITIZENS is an enterprise as defined within section 3(r)(l) of the FLSA. Id.

        23.         At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce and have at least two employees that handle or work on goods

or materials that have been moved in or produced for commerce. 29 U.S.C. § 203(s).

        24.         Specifically, Defendants had two or more employees who regularly handled

goods or materials that have been moved in or produced for commerce, such as laptops,

telephones, headsets, notepads, pens/pencils, binders, office furniture, and other office

tools/materials.

        25.         At all times relevant hereto, each Defendant had an annual gross volume of sales

or did business of more than $500,000.00 per year.

       26.          Therefore, at all material times relevant to this action, each Defendant was an

enterprise covered by the FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

               V.       CO AND CITIZENS JOINTLY EMPLOYED PLAINTIFFS

       27.          At all times material hereto Plaintiffs and the class members were jointly

employed by Defendants within the meaning of FLSA and were misclassified as independent

contractors.

       28.      The FLSA defines the term "employer" to broadly include "any person acting

directly or indirectly in the interest of an employer in relation to any employee". 29 U.S.C.




                                                    5
 Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 6 of 14 PageID 6



203(d).

          29.   Plaintiffs and the class members were recruited and hired by CQ and Citizens to

perform adjusting duties out of CQ's physical offices and under the supervision of Citizens'

supervisors who were also present in CQ's offices.

          30.   Plaintiffs and all class members submitted to a background check, whereupon

Citizens dictated whether Plaintiffs and the class members could be hired.

          31.   Throughout their employment, Plaintiffs and the class members performed work

on behalf of CQ and Citizens and were paid a day rate by CQ.

          32.   At all times material hereto, CQ and Citizens determined the nature and amount

of Plaintiffs' and the class members' pay.

          33.   To ensure the highest customer service, satisfaction and companywide uniformity,

CQ is contractually obligated as a business partner of Citizens to maintain compliance in key

critical areas of performance. While Citizens provides oversite to each team, CQ is responsible to

maintain compliance for all deployed parties with Citizens and for any parties in direct contact

with Citizens' staff. See Exhibit "D", Work Performance Expectations/Office Protocol

          34.   CQ and Citizens exist for the common business purpose of providing insurance

coverage to its policyholders while also processing, evaluating, litigating and paying out claims

to their policyholders.

          35.   Citizens and CQ supervisors reviewed and oversaw the work performed by

Plaintiffs and other class members and gave them daily instruction regarding their work.

          36.   Plaintiffs and the class members were/are required to seek approval from Citizens

on matters of importance with respect to adjusting services on pending cases.

          37.   Plaintiffs and the class members were trained by CQ and Citizens on Citizens'




                                                6
 Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 7 of 14 PageID 7



required policies and procedures.

       38.     CQ and Citizens would critique and criticize Plaintiffs' and the class members'

work if it did not meet these policies and procedures.

       39.     CQ provided Plaintiffs and the class members the tools and equipment needed to

perform their work (i.e. computers, telephones, etc.).

       40.     Plaintiffs and the class members could not employ their own workers to perform

their work.

       41.     On information and belief, CQ is directly and largely dependent on their

independent adjustment services contracts with Citizens.

       42.     On information and belief, CQ, is solely dependent on payments made by Citizens

to make regularly scheduled payroll to the Plaintiffs and similarly situated Litigation Specialists.

       43.     Without Plaintiffs and the class members performing their job duties, CQ does not

get paid by Citizens.

       44.     Without Plaintiffs and the class members performing their job duties, Citizens

does not administer the claims it handles for its policy holders.

       45.     Plaintiffs and the class members' work is integral to both CQ and Citizens.

       46.     Plaintiffs and similarly situated class members are dependent on Citizens, at a

minimum, because Citizens provides: (i) oversite, supervision, and guidance to them; (ii) the

work product to them in the form of lawsuits/claims; and (iii) the payment of wages through

Citizens' payments under the contract with CQ.

       47.     At all times material to this action CQ and Citizens also directly or indirectly

controlled other aspects of the day to day employment of Plaintiffs and all class members,

including: (i) timekeeping; (ii) payroll; (iii) disciplinary actions; (iv) employment policies and




                                                 7
 Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 8 of 14 PageID 8



procedures; (v) scheduling and hours; (vi) terms of compensation; (vii) human resources; (viii)

hiring and firing; (vii) working conditions; and (viii) manner and method of such Litigation

Specialists performance of their duties.

       48.     Based on the foregoing, Citizens is an employer as defined under the FLSA, and

jointly employed Plaintiffs and the class members.

       49.     Based on the foregoing, CQ is an employer as defined under the FLSA and jointly

employed Plaintiffs and the class members which worked under its contract with Citizens.

                                  III.     FLSA VIOLATIONS

       50.     The Fair Labor Standard Act of 1938, 29 U.S.C. § 201 et, seq. ("FLSA") was

enacted to ensure "the maintenance of the minimum standard of living necessary for health,

efficiency, and general well-being of workers." 29 U.S.C. § 202(a). The FLSA establishes

minimum wage and overtime requirements for covered employees to achieve this broad

remedial purpose. 29 U.S.C. §§ 206, 207. These provisions, and the private right of action

granted to employees, prevent employers from pilfering rightfully earned wages of employees.

See, Billingsley v. Citi Trends Inc., 13-12561, 2014 WL 1199501 (11th Cir. Mar. 25, 2014).

       51.     Defendants failed to pay Plaintiffs and all class members proper overtime

compensation because Defendants misclassified Plaintiffs and all class members as independent

contractors and purported to pay them a "day-rate" with no overtime premiums despite

Plaintiffs and those similarly situated worked in excess of 40 hours per week.

       52.     Plaintiffs and all class members have all been victimized by Defendants' common

policy and plan to violate their rights under the FLSA by denying overtime compensation for

overtime hours worked in a given workweek.

       53.    CQ is one of several contractors who work for and are under the control of




                                                8
 Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 9 of 14 PageID 9



Citizens through the contracts described above.

       54.     During the course of their employment, Plaintiffs and all class members regularly

worked in excess of forty (40) hours in individual workweeks.

       55.     Instead of paying overtime compensation, Defendants paid Plaintiffs and all class

members purported "day rates," based on the number of days they worked irrespective of the

number of hours they worked each week.

       56.     Plaintiffs and all class members typically worked from 8:00 a.m. until 6:00 p.m.

Monday through Friday and received one thirty minute lunch break.

       57.     Furthermore, Plaintiffs and all class members typically worked from 7:00 a.m. to

3 :00 p.m. on Saturday and Sunday and did not receive any lunch breaks.

       58.     Plaintiffs and the class members were paid a flat rate of $437.50 per day for work

performed.

       59.     Additionally, Defendants had a policy and practice of paying Plaintiffs a "half

day" rate for days in which Plaintiffs did not work the entirety of the scheduled shift.

       60.     Therefore, to the extent overtime compensation is owed, Plaintiffs and the class

members are entitled to an additional time and one-half overtime compensation versus "half-

time" compensation.

       61.     Plaintiffs regularly worked more than forty (40) hours a week.

       62.     It was not uncommon for Plaintiffs to work between sixty (60) and sixty-five (65)

hours (or more) in a given week.

       63.     All of Defendants' Litigation Specialists worked similar hours and are entitled to

overtime compensation.

       64.     Plaintiffs bring this collective action to recover the unpaid overtime wages owed




                                                  9
Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 10 of 14 PageID 10



to them and all others similarly situated on behalf of the following class:

                       All Litigation Specialists, or other similarly situated
                       adjustors, who were solely paid a purported "day rate" and
                       who worked for any company, including CQ, that
                       contracted with Citizens to provide adjustor services at any
                       location within Florida, within the three year period
                       preceding the filing of this Complaint

       65.     Plaintiffs and the class members were all Litigation Specialists misclassified as

independent contractors and who performed the same or similar job duties as one another in that

they provided insurance adjusting services at the direction and on behalf of Citizens and its

contractors, including CQ.

       66.     Further, Plaintiffs and the members of the collective action were subjected to the

same pay provisions in that they were all paid "day rates," but were not compensated at time-

and-one-half for all hours worked in excess of 40 hours in a workweek.

       67.     The specific job titles or precise job responsibilities of each class member does

not prevent collective treatment.

       68.     All class members, irrespective of their particular job requirements, are entitled to

overtime compensation for hours worked in excess of forty during a workweek.

       69.     Although the exact amount of damages may vary across class members, the

damages for class members can be easily calculated by a formula.

       70.     The claims of all class members arise from a common nucleus of facts.

       71.     Liability is based on a systematic course of wrongful conduct by Defendants that

caused harm to all class members.

       72.     Defendants' failure to pay overtime compensation as required by the FLSA

results from generally applicable policies or practices of failing to assure that Plaintiffs and the

class members are/were paid for overtime hours.



                                                 10
Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 11 of 14 PageID 11



       73.     These policies and/or practices were uniformly applicable to Plaintiffs and the

class members.

       74.     Application of these policies and/or practices does/did not depend on the personal

circumstances of Plaintiffs or those joining this lawsuit.

       75.       Rather, the same policies and/or practices which resulted in the non-payment of

overtime wages to Plaintiffs applied and continues to apply to all class members, regardless of

which company they were paid through.

       76.     Defendants knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay overtime compensation with respect to Plaintiffs and the class

members.

       77.     Defendants did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.

       78.     During the relevant period, Defendants violated § 7(a)(l) and § 15(a)(2), by

employing employees in an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of the FLSA as aforesaid, for one or more workweeks without

compensating such employees for their work at a rate of at least the time-and-one-half for all

hours worked in excess of 40 hours in a work week.

       79.     Defendants have acted willfully in failing to pay Plaintiffs and the class members

in accordance with the law.

       80.     Defendants have failed to maintain accurate records of Plaintiffs' and the class

members' work hours in accordance with the law.

       81.     Because Defendants' records are inaccurate and/or inadequate, Plaintiffs and class




                                                 11
Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 12 of 14 PageID 12



members can meet their burden under the FLSA by proving that they, in fact, performed work

for which they were improperly compensated, and produce sufficient evidence to show the

amount and extent of the work "as a matter of a just and reasonable inference." See, e.g.,

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680,687 (1946).

                                            COUNTI

                            Violation of the FLSA - Overtime Wages
                     Plaintiffs on behalf of themselves and similarly situated
                                             employees

          82.   Plaintiffs incorporate and re-allege paragraphs 1 through 81 as though set forth

herein.

          83.   This Count arises from Defendants' violation of the FLSA for their failure to pay

the Plaintiffs and all class members one and a half times their regular rate of pay for all time

worked in excess of forty (40) hours in a work week.

          84.   As described above, Defendants misclassified Plaintiffs and all class members as

independent contractors under the FLSA.

          85.   Defendants directed Plaintiffs to work, and Plaintiffs did work, in excess of forty

(40) hours in individual workweeks within the three (3) years prior to filing this lawsuit.

          86.   The class members were also directed to work in excess of forty (40) hours in

individual workweeks within the three (3) years prior to filing this lawsuit.

          87.   Plaintiffs and the class members are entitled to be paid overtime wages for all

time worked in excess of forty (40) hours in individual workweeks.

          88.   Defendants did not pay Plaintiffs and the class members any overtime wages for

all time worked in excess of forty (40) hours in individual workweeks.

          89.   Defendants' failure to pay Plaintiffs and the class members overtime wages for all




                                                 12
Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 13 of 14 PageID 13



time worked in excess of forty (40) hours in individual workweeks was a violation of the FLSA.

       90.     Defendants failed to keep adequate records of Plaintiffs' and the class members'

work hours and pay in violation of section 211 (c) of the FLSA.

       91.     Plaintiffs and the class members are entitled to recover unpaid overtime wages for

up to three (3) years prior to the filing of this lawsuit because Defendants' violation of the FLSA

was willful.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for a judgment against Defendants as follows:

       A.      That the Court determine that this action may be maintained as a collective
               action pursuant to Section 216(b) of the FLSA;

       B.      A judgment in the amount of all unpaid overtime wages owed to Plaintiffs and
               the class members;

       C.      Liquidated damages in the amount equal to the unpaid overtime wages for
               Plaintiffs and all class members;

       D.      Reasonable attorneys' fees and costs of this action as provided by the FLSA;

       E.      Such other and further relief as this Court deems appropriate and just.

                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

       22nd
DATED: _ _ _day of March, 2019.


                                               Respect~



                                                       C. RY AN MORGAN
                                                      FL BARNO. 0015527
                                                      RMorgan@forthepeople.com
                                                      MATTHEW R. GUNTER
                                                      FL BAR No. 0077459
                                                      MGunter@forthepeople.com
                                                      MORGAN & MORGAN, P.A.




                                                 13
Case 3:19-cv-00342-TJC-JRK Document 1 Filed 03/22/19 Page 14 of 14 PageID 14



                                         20N. ORANGE AVENUE, SUITE 1600
                                         ORLANDO FL 32801
                                         T: (407)420-1414
                                         F: (407) 867-4791

                                         Trial Counsel for Plaintiff, and all others
                                         similarly situated




                                    14
